


A&B EXCESS BENEFITS PLAN
 
AMENDMENT NO. 3
 


 
The A&B Excess Benefits Plan, as amended and restated effective January 1, 2008,
and further amended effective September 9, 2009 and January 1, 2012, hereinafter
referred to as the “Plan,” is hereby amended effective January 1, 2012, as
follows:
 
1.           Section 3.01 is amended in its entirety to read as follows:
 
“3.01  Eligibility. Effective January 1, 2012, any salaried non-bargaining unit
employee of A&B who is a participant in the A&B Retirement Plan or the A&B
Profit Sharing Plan and who is part of a select group of management employees or
highly compensated employees shall be eligible to participate in this
Plan.  Prior to January 1, 2012, an employee who was eligible for cash balance
formula benefits under the A&B Retirement Plan was not eligible for benefits
described under Section 4.01.”
 
2.
Section 4.01(a) is amended in its entirety to read as follows:

 
“(a)           Entitlement to Pension Benefits.  Except as provided in Section
4.01(d) below, a Participant who was hired, rehired or transferred to salaried,
non-bargaining unit employment prior to January 1, 2008 and never accrued a cash
balance formula benefit under the A&B Retirement Plan shall receive a pension
benefit described in paragraph (1) below.  A Participant who was hired, rehired
or transferred to salaried, non-bargaining unit employment prior to January 1,
2008 and began accruing a cash balance formula benefit under the A&B Retirement
Plan effective January 1, 2012 and has not received payment of his benefit
described under Section 4.01, shall receive a pension benefit equal to the sum
of the amounts described in paragraphs (1) and (2) below.  A Participant who was
hired, rehired or transferred to salaried, non-bargaining unit employment on or
after January 1, 2008 and is not described in the preceding sentence shall
receive a pension benefit described in paragraph (3) below. A Participant who
was hired, rehired or transferred to salaried, non-bargaining unit employment
prior to January 1, 2008, was not in covered employment on January 1, 2012, but
returned to covered employment prior to receiving payment of his benefit under
Section 4.01, shall receive a pension benefit equal to the sum of the amounts
described in paragraphs (1) and (3) below.  Except as otherwise provided in
Sections 4.01(d) and 6.02(a), for purposes of paragraphs (1), (2) and (3) below,
all determinations shall be made as of the first day of the month following the
Participant’s date of Separation from Service.  In addition, the amount of the
pension benefit determined under paragraph (1) below shall be the Actuarial
Equivalent lump sum payment.
 
(1) One hundred percent of the difference between (A) the traditional pension
benefit to which the Participant is entitled under the A&B Retirement Plan
(based on the accrued benefit as of December 31, 2011) determined without regard
to limitations imposed by the Code and determined by including as part of the
Participant’s monthly compensation all deferred base salary and all deferred
incentive awards under the A&B One-Year Performance Improvement Incentive Plan
and the A&B Annual Incentive Plan (and, with respect to Participants listed in
Appendix A to this Plan, without regard to amendments in the benefit formula
after December 31, 1988, unless such amendments would produce a higher benefit
(but excluding compensation and years of credited benefit service earned after
December 31, 2011)) and (B) the traditional pension benefit to which the
Participant is entitled under the A&B Retirement Plan (based on the accrued
benefit as of December 31, 2011) determined solely based on terms of such plan
without the modifications described above in this paragraph (1).
 
               (2) One hundred percent of the difference between (A) the cash
balance account to which the Participant is entitled under the A&B Retirement
Plan determined without regard to limitations imposed by the Code and determined
by including as part of the Participant’s compensation all deferred base salary
and all deferred incentive awards under the A&B One-Year Performance Improvement
Incentive Plan and the A&B Annual Incentive Plan and (B) the cash balance
account to which the Participant is entitled under the A&B Retirement Plan
determined solely based on terms of such plan without the modifications
described above in this paragraph (2).
 
(3) One hundred percent of the difference between (A) the cash balance account
the Participant would have accrued under the A&B Retirement Plan if he were
hired on the later of the date he became a salaried, non-bargaining unit
employee or January 1, 2012, determined without regard to limitations imposed by
the Code and determined by including as part of the Participant’s compensation
all deferred base salary and all deferred incentive awards under the A&B
One-Year Performance Improvement Incentive Plan and the A&B Annual Incentive
Plan and (B) the Participant’s cash balance account he would have accrued under
the A&B Retirement Plan if he were hired on the later of the date he became a
salaried, non-bargaining unit employee or January 1, 2012, determined solely
based on terms of such plan without the modifications described in clause (A)
above in this paragraph (3).”
 
3.
Section 4.01(b) is amended in its entirety to read as follows:

 
“(b)     Payment of Pension Benefits Other Than Death Benefits.   A
Participant’s vested pension benefit under this Plan, other than the benefits
described in Sections 4.01(c) or (d) below, shall be a lump sum payment, payable
within 60 days following the Participant’s Separation from Service, equal to the
amount determined under Section 4.01(a) above.  A&B retains the sole discretion
to determine when during such 60-day period the payment will be made and, in no
event, will the Participant have any right to designate the taxable year in
which such payment is made.
 
Notwithstanding any other provision in this Article IV to the contrary, any
distribution scheduled to be made upon Separation from Service to a Participant
who is identified as a Key Employee as of the date he experiences a Separation
from Service shall be delayed for a minimum of six months following the
Participant’s Separation from Service.  Any payment to a Key Employee delayed
under this Section 4.01(b) shall be made on the first business day after the
six-month anniversary of the Participant’s Separation from Service and such
payment shall be credited with interest at a rate computed using 120% of the
short-term applicable federal rate for a semi-annual compounding period under
Code Section 1274(d), applicable for the month in which the Participant’s
Separation from Service occurs, provided that such interest rate shall not
exceed 120% of the long-term applicable federal interest rate under Code Section
1274(d).  The identification of a Participant as a Key Employee shall be made by
A&B, in its sole discretion, in accordance with Section 2.13 of the Plan and
sections 416(i) and 409A of the Code and the regulations promulgated thereunder.
 
In the event that a Participant, who is also a Key Employee, dies prior to the
expiration of the six-month delay period described in this Section 4.01(b), the
benefit which would have been otherwise distributed to the deceased Participant
shall be distributed to the Participant’s Beneficiary within 60 days following
the Participant’s death.  A&B retains the sole discretion to determine when
during the 60-day period the payment will be made.”
 
4.
Section 4.01(d)(2) is amended in its entirety to read as follows:



“(2)           The amount in Section 4.01(d)(1) above shall be determined by
assuming the Participant elected a single life annuity form of payment for the
traditional pension benefit and a lump sum for the cash balance account.”
 
5.
Section 4.03 is amended by adding a new sentence at the end of the first
paragraph thereof to read as follows:

 
“Notwithstanding the foregoing, effective February 1, 2012, a Participant may
not make a Conversion Election with respect to amounts credited to his account
under the Plan, and all existing common stock equivalent units in a
Participant’s account will be converted to cash credits equal to the Fair Market
Value of an equivalent number of shares of A&B common stock as of the first day
of the month after A&B notifies all affected Participants of such conversion or
such later date as required by any applicable securities laws (the “Conversion
Date”).  Effective as of the Conversion Date, the portion of a Participant’s
account so converted to cash credits shall begin to earn interest in accordance
with paragraph (a) below and shall cease earning dividend-equivalent credits in
accordance with paragraph (b) below.”
 
6.
Section 6.02(a) is amended in its entirety to read as follows:

 
“(a)           Termination, Vesting and Payment.  Upon the occurrence of a
Change in Control, as defined in Section 6.02(b), the Plan shall immediately and
automatically terminate.  Upon such a termination, the interest of each
Participant employed by A&B with respect to which the Plan has been terminated
shall become non-forfeitable and immediately due and payable.  Each such
Participant shall receive, within thirty days of such termination, a lump sum
payment in an amount equal to the sum of (i) the balance of his individual
account as described in Sections 4.02 and 4.03 and (ii) the pension benefit
described under Section 4.01(a) of the Plan, all determined as of the date of
the Change in Control.  If the terms of such Change in Control provide, as a
prerequisite to the consummation of the Change in Control, that the employer
responsibilities under this Plan are to be assumed by the successor
organization, then the Plan shall not terminate and no lump sum payment shall be
made to any Participant.  In any such case, however, the interest of each
Participant shall become non-forfeitable at the date of such Change in Control.”
 
7.
Except as modified by this Amendment, all terms and provisions of the Plan shall
continue in full force and effect.

 
IN WITNESS WHEREOF, Alexander & Baldwin, Inc. has caused this Amendment to be
executed on its behalf by its duly authorized officers on this 25th  day of
January, 2012.
 


 
ALEXANDER & BALDWIN, INC.
 
By:  /s/ Son-Jai Paik
Its Vice President


 
By:  /s/ Alyson J. Nakamura
Its Secretary









